DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,911,255 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Tufte on 11/16/2021 and 11/18/2021.

The application has been amended as follows: 
In the claims:
1. 	(Currently Amended) A computing device for interfacing building automation notifications with a mobile device, the computing device comprising a memory and a processor to execute executable instructions stored in the memory to:

provide an output building automation notification that includes only pre-defined ones of the plurality of attributes of the input building automation notification, wherein the pre-defined ones include less than all of the plurality of attributes of the input building automation notification, the output building automation notification including a selectable snooze option to block further notifications related to the event for a certain period of time;
transmit the output building automation notification to the mobile device for alerting a user of the event;
receive from the mobile device an indication that the user selected the selectable snooze option of the output building automation notification;
receive user input transmitted by the mobile device that includes an input from the user of the mobile device for responding to the event; and
in response to receiving the indication that the user selected the selectable snooze option input from the mobile, notify the building automation system of the received user input user selection of the selectable snooze option.

2.	(Original) The computing device of claim 1, wherein one of the pre-defined ones of the plurality of attributes provided in the output building automation notification includes an event description attribute that includes a description of a device of the building automation system that is associated with the event and/or a description of a sensor that triggered the event.


provide a code or short hand description for at least one of the predefined attributes in the output building automation notification, wherein the code or short hand description is configured to fit on a display of the mobile device.

4.	(Original) The computing device of claim 3, wherein one of the plurality of attributes in the received input building automation notification includes an event description attribute that includes a description of a device of the building automation system that is associated with the event and/or a description of a sensor that triggered the event, and wherein one of the pre-defined ones of the plurality of attributes provided in the output building automation notification includes an event description attribute that includes a code or short hand description of the description contained in the event description attribute of the received input building automation notification.

5.	(Currently Amended) The computing device of claim 1, wherein the output building automation notification includes one or more other selectable options for responding to the event, and wherein the processor executes executable instructions stored in the memory to:
receive user input transmitted by the mobile device that includes a user selection of one or more of the other selectable options for responding to the event;
in response to receiving the user selection of one or more of the other selectable options for responding to the event, notify the building automation system of the selected one or more other selectable options for responding to the event;
selected one or more other selectable options for responding to the event, receive an update from the building automation system; and
transmit the update to the mobile device for alerting a user of the update.

6.	(Original) The computing device of claim 5, wherein the update from the building automation system comprises an updated building automation notification that includes a plurality of updated attributes, and wherein the processor executes executable instructions stored in the memory to:
provide an updated output building automation notification that includes only pre-defined ones of the plurality of updated attributes of the updated building automation notification, wherein the pre-defined ones of the plurality of updated attributes of the updated building automation notification include less than all of the plurality of updated attributes of the update building automation notification; and
transmit the updated output building automation notification to the mobile device.

7.	(Original) The computing device of claim 1, wherein the event corresponds to a fault or alarm of the building automation system.

8.	(Currently Amended) The computing device of claim 1, wherein the received indication that the user selected the selectable snooze option user input transmitted from the mobile device includes a short message service (SMS) text message.



10. 	(Original) The computing device of claim 1, wherein the pre-defined attributes of the input building automation notification include a priority attribute that defines a priority level of the event.

11. 	(Original) The computing device of claim 1, wherein the pre-defined attributes of the input building automation notification include a category attribute that defines a type of the event.

12. 	(Original) The computing device of claim 1, wherein the pre-defined attributes of the input building automation notification include a trend attribute that trend associated with the event.

13. 	(Original) The computing device of claim 1, wherein at least one of the pre-defined attributes of the output building automation notification is abbreviated relative to the corresponding one of the plurality of attributes of the input building automation notification.

14. 	(Canceled)

15. 	(Currently Amended) A method for interfacing building automation notifications with a mobile device, the method comprising:
receiving an input building automation notification of an event from a building automation system, the received input building automation notification having a plurality of attributes related to the event;
, the output building automation notification including a selectable snooze option to block further notifications related to the event for a certain period of time;
abbreviating at least one of the pre-defined attributes of the output building automation notification relative to the corresponding one of the plurality of attributes of the input building automation notification;
transmitting the output building automation notification to the mobile device for alerting a user of the event;
receiving from the mobile device an indication that the user selected the selectable snooze option of the output building automation notification;
receive user input transmitted by the mobile device that includes an input from the user of the mobile device for responding to the event; and
notifying the building automation system of the user selection of the selectable snooze option received user input.

	16.	(Currently Amended) The method of claim 15, wherein the output building automation notification including one or more other selectable options for responding to the event, and the method comprises receiving from the mobile device an indication that the user selected one or more of the other selectable options for responding to the event received user input includes one of a plurality of predefined responses. 

in response to receiving the user selection of one or more of the other selectable options for responding to the event, notify the building automation system of the selected one or more other selectable options for responding to the event the plurality of predefined responses comprises a snooze response, wherein in response to receiving the snooze response, further output building automation notification regarding the event are stopped for at least a snooze period of time.

18.	(Currently Amended) A mobile device for managing building automation notifications of a building automation system, the mobile device comprising:
	a user interface;
	a memory; and
	a processor configured to execute executable instructions stored in the memory to:
receive a notification of an event detected by the building automation system, the received notification includes a plurality of condensed attributes related to attributes of a corresponding building automation notification provided by the building automation system, wherein the plurality of condensed attributes include less than all of the attributes of the corresponding building automation notification provided by the building automation system and at least one of the attributes is abbreviated relative to a corresponding attribute of the corresponding building automation notification provided by the building automation system;
display the received notification on the user interface of the mobile device;
receive feedback by selecting, via the user interface of the mobile device, one of a plurality of predetermined responses for responding to the event, wherein one of the predetermined responses is a selectable snooze option that when selected stops further notifications related to the event from being displayed on the user interface of the mobile device for a certain period of time; and


19. 	(Currently Amended) The mobile device of claim 18, wherein the one of the plurality of predetermined responses comprises one of a selection to snooze additional notifications relating to the event and a selection to generate a message to include within an event table.

20. 	 (Previously Presented) The mobile device of claim 18, wherein the plurality of predetermined responses are displayed on the user interface.

[End of amendment]

Reasons for Allowance
Claims 1-13 and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, Boesveld teaches a computing device for interfacing building automation notifications with a mobile device, the computing device comprising a memory and a processor to execute executable instructions stored in the memory (the disclosed system of Boesveld, the thermostat and remote controller for example [FIGS. 1-7], comprises a memory and a processor to at least receive commands and to process them) to: receive an input building automation notification of an event from a building automation system, the received input building automation notification having a plurality of attributes related to the event (receiving appliance error data and generating an appliance  notification accordingly; see e.g. FIG. 2 and para. [0110-111], where the notification would have one or more plurality of attributes related to event i.e. if the event is an error message the notification may comprise that a component has reached end of life; see e.g. para. [0196]); provide an output building automation notification that includes only pre-defined ones of the plurality of attributes of the input building automation notification, wherein the pre-defined ones include less than all of the plurality of attributes 
Mistry, in a same or similar field of endeavor, teaches receive user input transmitted by the mobile device that includes an input from the user of the mobile device for responding to the event; and notify the building automation system of the received user input (content related to a thermostat or appliance can be displayed on a wearable device [see e.g. para. 0143], wherein an input can be received and transmitted by the wearable device by approving or disapproving of changes made to the content; see e.g. para. [0145], this input can be received by the associated thermostat or appliance).
Even though another prior art taught by Henricks, however, teaches that a responder can receive an alarm or alert (see e.g. para. [0082]) requesting a response and the response by the the output building automation notification including a selectable snooze option to block further notifications related to the event for a certain period of time… receive from the mobile device an indication that the user selected the selectable snooze option of the output building automation notification… in response to receiving the indication that the user selected the selectable snooze option, notify the building automation system of the user selection of the selectable snooze option.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688